DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 11/5/2020.  
Claims 1, 2, 6, 7, 9, 21, 24, 25 and 33 have been amended.  Claims 8, 10, 12, 14-17, 19, 20, 22, 26, 30 and 31 have been cancelled.  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because arguments do not apply to the combination of references being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 11, 13, 18, 21, 23-25, 27-29, 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Scott (US-2016/0084707) in view of Oh et al. (US-2008/0249382 hereinafter, Oh).
Regarding claim 1, Scott teaches an apparatus (Fig. 9 [902]) to enhance functionality of a mobile communication device (Fig. 9 [904]), the apparatus comprising:  
electronic circuitry (paragraph [0018]) including an optical transmitter (laser beam Fig. 2 [216], Fig. 9 [2] and [0082]) and an optical receiver (Fig. 2 [208] and Fig. 9 [1]), the electronic circuitry being supplemental circuitry with respect to the mobile communication device (see Fig. 9 [902] and [904]), the electronic circuitry operable to: 
	i) control the optical transmitter, 
	ii) monitor the optical receiver, and 
	iii) communicate with the mobile communication device over a communication link (figures 9-13; paragraphs [0086] and [0112-0115]); and 
an encasement in which to retain the mobile communication device and the electronic circuitry.  (figure 10a; smart phone case 1002)
	Scott differs from the claimed invention by not explicitly reciting wherein the optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement.  
	In an analogous art, Oh teaches a blood pressure monitoring apparatus (Abstract) that enhances the functionality of a mobile communication device (Page 5 [0065]) that includes an optical receiver and optical transmitter are configured to monitor attributes of matter external to the encasement.  (Page 1 [0009], Page 2 [0017] and Page 3 [0035])

Regarding claim 2, Scott in view of Oh teaches a wireless communication link between the electronic circuitry and a respective wireless interface of the mobile communication device.  (Scott paragraph [0086])
Regarding claim 3, Scott in view of Oh teaches that the both the electronic circuitry and the mobile communication device is separate and removable with respect to the encasement.  (Scott Fig. 9, Fig. 10b [912 should actually be 904, 1014 and 1012], see Page 6 [0088-0091] which includes the description of the slots for housing laser, electronics, optics and smartphone) 
Regarding claim 4, Scott in view of Oh teaches wherein the electronic circuitry is fixedly integrated into the encasement.  (Oh Fig. 1 and Fig. 5, special note to sensor [112])
	Regarding claim 5, Scott in view of Oh teaches that the electronic circuitry is operable to receive commands over the communication link from an application on the mobile communication device and execute the commands to control the optical transmitter; (Scott Pages 7-8 [0102] Oh [0043] and Fig. 2 [S202]) and 
	wherein the electronic circuitry is operable to convey attributes of an optical signal detected by the optical receiver to the application on the mobile communication device.  (Scott figure 11, paragraph [0102] and Oh Fig. 2 [S202-S212])

	wherein the optical signal detected by the optical receiver represents a portion of the optical energy reflected off the matter.  (Scott Page 1 [0009] and Oh Page 6 [0077-0078])
Regarding claim 7, Scott in view of Oh teaches that the electronic circuitry includes a spectrometer (Scott Page 1 [0015]) to perform a spectral analysis of wavelengths of the optical energy reflected off the matter to produce spectral information indicating spectral intensity of the reflected optical energy at different wavelengths; (Scott Page 2 [0020] and Scott Pages 3-4 [0054])
wherein the attributes of the detected optical signal conveyed to the application includes the spectral information; (Scott Pages 7-8 [0101-0102]) and 
wherein the application is operable to use the spectral information as a basis to identify at least one component present in the material under test.  (Scott Abstract and [0130])
Regarding claim 11, Scott in view of Oh teaches wherein an application in the mobile communication device is operable to receive feedback information of an optical signal detected by the optical receiver; (Oh Page 7 [0094]) and
wherein the application of the mobile communication device is operable to generate a PPG (PhotoPlethysmoGraphy) metric based on the feedback information.  (Oh Figs. 7A-7D and Page 8 [0110])

Regarding claim 18, Scott in view of Oh teaches a first electrode and a second electrode (Oh Fig. 5a-c [102a-c]) disposed on an external surface of the encasement (Oh Fig. 5a-c), the electronic circuitry including an impedance measurement interface to monitor an impedance across the first electrode and the second electrode; (Oh Pages 5-6 [0068-0070] “electrocardiogram monitoring electrodes” are viewed as measuring the impedance since they measure voltage potential and current Impedance = voltage / current) and
wherein the first electrode is disposed on the encasement adjacent to a location of the optical receiver and the optical transmitter.  (Oh Fig. 5b [112 & 102c])
	Regarding claims 21 and 33, the limitations of claims 21 and 33 are rejected as being the same reasons set forth above in claim 1.  
	Regarding claims 23 and 24, the limitations of claims 23 and 24 are rejected as being the same reasons set forth above in claims 5 and 6.  
	Regarding claim 25, the limitations of claim 25 are rejected as being the same reasons set forth above in claim 7.  
	Regarding claims 27 and 28, the limitations of claims 27 and 28 are rejected as being the same reasons set forth above in claims 11 and 13.  

	Regarding claim 32, Scott in view of Oh teaches via the supplemental circuitry, tracking a timing of the detected attributes of the optical signal and a timing of an impedance signal detected across a first electrode and a second electrode of the encasement.  (Oh Fig. 3, Page 2 [0016] and Pages 5-6 [0068-0070])
	
Allowable Subject Matter






Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099.  The examiner can normally be reached on M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew C Sams/Primary Examiner, Art Unit 2646